DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-8 and 12-16 are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.

Response to Arguments
Applicant’s remarks dated 27 January 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-9 and 13-16 under 35 U.S.C. 112(b) is WITHDRAWN as a negative mask is indeed supported as discussed in the Advisory Action dated 27 January 2021 and the suppression aspect has been amended in the instant amendment to claim 16.

The rejection of claims 1-5 and 7 under 35 U.S.C. 102(a)(1) over Yu is WITHDRAWN over the instant amendment incorporating the subject matter of claim 10 which Yu was not rejected over. As is the rejection of claims 6, 9 and 13 under 35 U.S.C. 103 over Yu.
	The rejection of claim 8 over Yu would be maintained but is withdrawn as it is duplicative with respect to Yi. While claim 8 was not particularly traversed, the traversal was broadly on the method, and 

	The rejection of claim 9 under 35 U.S.C. 102(a)(1) over Cho is WITHDRAWN as the claim was cancelled.

	The rejection of claims 1-4, 7 and 14-16 under 35 U.S.C. 102(a)(1) over Hofmann is WITHDRAWN over the instant amendment incorporating the subject matter of previously pending claim 10, which Hofmann was not used to reject.

	The rejection of claims 1-4, 9 and 13 under 35 U.S.C. 102(a)(1) over Yi is WITHDRWN over the instant amendment incorporating the subject matter of previously pending claim 10 into claim 1 and cancelling claim 9, Yi was not used in the rejection of claim 1.
	The rejection of claim 8 however is MAINTAINED as Yi discloses the honeycomb patterned graphene.

	The rejection of claims 10-12 under 35 U.S.C. 102(a)(1) over Kohne is WITHDRAWN as the claims were canceled and Kohne is not drawn to graphene production so there is no rationale to utilize the production of the substrate of Kohne in the method of any other prior art reference that is drawn to graphene production.

	The rejection of claims 10 and 11 under 35 U.S.C. 102(a)(1) over Zhang is WITHDRAWN over the instant amendment cancelling the claims and Zhang is not drawn to graphene production so there is no 

Claim Rejections - 35 USC §§ 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yi.
	Turning to claim 8, Yi discloses a graphene layer in a honeycomb shape (Yi at 6). While the claim requires the graphene be “fabricated according to a graphene fabrication method of claim 1”, this renders the claim that of a product-by-process type which is examined on the merits of the product and not how it is made. While the product is claimed as dependent upon the process made, there is nothing to suggest that the instant product would have different properties, structure or aspects than that in the prior art, absent evidence to the contrary. Accordingly, at minimal one of ordinary skill in the art would find it obvious that prior art product and the instant product would have the same product aspects as that instantly claimed. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) also MPEP 2113, et seq. As shown supra the product is known.

Allowable Subject Matter
Claims 1-7 and 12-16 are allowed.
et al., is considered to be the closest piece of prior art and it discloses graphene growth between a growth barrier of aluminum oxide on a catalyst coated substrate. However, Noda does not expressly state irradiating the non-growth areas and that those areas are oxidized as the aluminum oxide is deposited already in an oxidized form.

Conclusion
Claims 1-7 and 12-16 are allowed. Claim 8 is rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/Primary Examiner, Art Unit 1796